393 Mich. 259 (1974)
224 N.W.2d 279
LILJE
v.
ALLSTATE INSURANCE COMPANY
Docket No. 56203.
Supreme Court of Michigan.
December 23, 1974.
Garan, Lucow, Miller, Lehman, Seward & Cooper, for defendant-cross-plaintiff-appellee Allstate Insurance Company. Sommers, Schwartz, Silver, Schwartz, Tyler & Gordon, P.C., for defendant-cross-defendant-appellant *260 Universal Underwriters Insurance Company.

ORDER
On order of the Court, the application by defendant-cross-defendant-appellant is considered and the same hereby is granted. This Court, sua sponte, pursuant to GCR, 1963, 865.1(7), hereby peremptorily reverses the Court of Appeals and remands the case to the trial court for entry of an order in accord with the trial court's order of April 19, 1973.
The principle of Allstate Insurance Co v Motor State Insurance Co, 33 Mich. App. 469 (1971), barring exclusions in a policy of automobile liability insurance, applies where a motor vehicle is registered as an insured vehicle on the strength of a certificate of insurance certifying that a policy of insurance has been issued covering the vehicle in compliance with the Motor Vehicle Accident Claims Act. That principle does not apply to exclusions in a policy of insurance which has not been issued in respect to a particular vehicle. Celina Mutual Insurance Co v Preferred Risk Mutual Insurance Co, 51 Mich. App. 99 (1974), holding to the contrary, relied on by the Court of Appeals in this case, is disapproved.